— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (R. Doyle, J.), dated November 15, 2007, which granted the motion *611of the defendants Mercedes Benz U.S.A., LLC, DaimlerChrysler AG, Mercedes Benz of Greenwich, and Competition Imports, Inc., in effect, for summary judgment dismissing the demand for punitive damages insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The respondents established, as a matter of law, that their conduct did not warrant the imposition of punitive damages (see Home Ins. Co. v American Home Prods. Corp., 75 NY2d 196, 203-204 [1990]; Roginsky v Richardson-Merrell, Inc., 378 F2d 832, 843 [1967]; West v Goodyear Tire & Rubber Co., 973 F Supp 385, 389 [1997]; see also Lugo v LJN Toys, 146 AD2d 168, 171 [1989], affd 75 NY2d 850 [1990]). In opposition, the appellant failed to raise a triable issue of fact. Rivera, J.E, Lifson, Eng and Chambers, JJ., concur.